M A N D A T E
TO THE 332ND DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 24th day of April,
2014, the cause upon appeal to revise or reverse your judgment between

RUFINO IBANEZ AND ANTONIO                                                      Appellants,
ARAIZA,
                                            v.
GRACIELA ALONZO                                                                  Appellee.
CAUSE NO. 13-13-00001-CV                                           (Tr.Ct.No. C-278-10-F)

was determined; and therein our said Court made its order in these words:

                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

       We further order this decision certified below for observance.

April 24, 2014.


                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 30th day of January, 2015.




                                                 Dorian E. Ramirez, CLERK